Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Roderick Phillip appeals the district court’s order denying his motion for substitute counsel and granting the GEO Defendants’ fourth motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Phillip v. GEO Group, Inc., No. 5:09-ct-03115-FL, 2012 WL 5392120 (E.D.N.C. Nov. 5, 2012). We deny Phillip’s request for appointed counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.